                     Case 3:18-cv-04571-JD Document 194 Filed 09/14/20 Page 1 of 4




        September 14, 2020                                                       Patrick J. McElhinny
                                                                                 patrick.mcelhinny@klgates.com

        VIA CM/ECF                                                               T +1 412 355 6334
                                                                                 F +1 412 355 6501
        The Honorable James Donato
        U.S. District Court for the Northern District of California
        450 Golden Gate Avenue, Courtroom 11, 19th Floor
        San Francisco, CA 94102

        Re: Carnegie Mellon University v. LSI Corporation et al., Case No. 3:18-cv-04571-JD

        Dear Judge Donato:
        Carnegie Mellon University (“CMU”) writes in response to Defendants’ August 26 letter (Dkt.
        187) regarding the deposition of Dr. Aleksandar Kavcic, one of the named inventors of the Patents-
        in-Suit. Citing a nearly four-year old agreement Dr. Kavcic signed with LSI’s parent, Broadcom
        Corp., Defendants seek to unfairly obstruct the efforts of CMU and Dr. Kavcic to enforce the
        Patents-in-Suit. Both CMU and Dr. Kavcic have agreed that he will appear for a deposition, but
        Defendants effectively ask this Court to grant them an unwarranted tactical advantage by forcing
        Dr. Kavcic to sit for his deposition without judicial confirmation that his appearance (and
        consultation with his counsel of choice to prepare) does not breach his agreement with Broadcom
        regarding an entirely separate patent litigation involving technology materially different from the
        Patents-in-Suit. The Court should reject Defendants’ attempt to impose on Dr. Kavcic the
        Hobson’s choice of giving sworn testimony without consulting his counsel of choice or risking
        that such consultation will lead to more claims by Broadcom that he has breached the agreement.
             I.        FACTUAL BACKGROUND
        In 2016, Dr. Kavcic signed an agreement to consult with Broadcom relating to litigation brought
        by the University of Minnesota (represented by K&L Gates) against Defendants (the
        “Agreement”). The UMN patent involves technology to write data to hard disk drives, while the
        Patents-in-Suit involve technology to read data from hard disk drives. Dr. Kavcic completed his
        services under the Agreement in 2016, without ever receiving any LSI or Broadcom trade secret
        or confidential information. See No. 3:20-01246-JD, Dkt. 23 at ¶¶ 38-41; Dkt. 53-1 at 4. CMU
        commenced this action in September 2018. Nonetheless, Defendants contend that the four year-
        old Agreement restricts Dr. Kavcic’s ability to consult with CMU and his counsel of choice in
        connection with this action, thereby essentially invoking either the inevitable disclosure doctrine
        or turning the Agreement into a restraint on Dr. Kavcic’s professional activities, both of which
        California law firmly rejects. See, e.g., Golden v. Cal. Emerg. Physicians Med. Grp., 896 F.3d
        1018, 1024 (9th Cir. 2018), reh’g denied (Aug. 13, 2018) (“California’s legislature has clearly
        expressed its disapproval of contracts that restrain lawful business and professional activities, and
        we are bound to heed that policy judgment wherever its logic applies.”); Whyte v. Schlage Lock
        Co., 101 Cal. App. 4th 1443, 1463 (Cal. Ct. App. 2002) (“Lest there be any doubt about our
        holding, our rejection of the inevitable disclosure doctrine is complete.”).

K&L GATES LLP
210 SIXTH AVENUE PITTSBURGH PA 15222
T +1 412 355 3500 F +1 412 355 6501 klgates.com
          Case 3:18-cv-04571-JD Document 194 Filed 09/14/20 Page 2 of 4



Despite the fact that the Agreement was responsive to discovery requests CMU served a full year
earlier, Defendants first disclosed the existence of the Agreement to CMU only in October 2019,
when Dr. Kavcic appeared at the deposition of Dr. Emina Soljanin, Defendants’ claim construction
expert. Defendants asserted that the Agreement prohibited Dr. Kavcic from assisting CMU but
refused to provide CMU with a copy (to date, CMU still has not seen the unredacted Agreement).
Defendants subsequently threatened Dr. Kavcic with litigation for allegedly breaching the
Agreement, which Dr. Kavcic denied. Dr. Kavcic retained separate counsel and proactively
brought a declaratory judgment action on February 13, 2020 to resolve their dispute. That action
is pending before the Court at No. 3:20-cv-01246-JD. Broadcom has asserted a counterclaim
against Dr. Kavcic for breach of the Agreement, seeking damages and injunctive relief.
After serving a deposition notice in August 2019, Defendants demanded Dr. Kavcic’s deposition
in March 2020. CMU and Dr. Kavcic advised Defendants of his concerns about sitting for a
deposition in light of Defendants’ threats and pending counterclaim, and sought Defendants’
assurance that they would not assert that consulting with K&L Gates to prepare for the individual
and Rule 30(b)(6) deposition would violate any of his purported obligations under the Agreement.
Defendants refused to provide such assurance and also have unequivocally asserted that they will
seek discovery of any communications between CMU’s counsel and Dr. Kavcic in preparation for
his deposition. As a result, Dr. Kavcic filed a Motion to Quash or Modify the deposition subpoena;
that motion is pending before the Court at No. 3:20-mc-80121-JD.
Refusing to wait for the Court to address those pending matters, Defendants now seek to further
whipsaw CMU and Dr. Kavcic. Defendants demand that Dr. Kavcic sit for a deposition, but
plainly intend to use Dr. Kavcic’s preparation for that deposition as evidence that he is breaching
the Agreement. Defendants feign reasonableness by claiming that Dr. Kavcic can provide “factual
testimony” without violating the Agreement, but fail to inform the Court that they have asserted
that Dr. Kavcic would violate the Agreement by engaging “directly or indirectly in strategy and
analysis discussions [with counsel] that would fall within the purview of expert consulting,
whether it be in connection with depositions taken by CMU (such as the Soljanin deposition), or
any of the matters in dispute, such as claim construction, infringement, validity and damages.”
Defendants in effect contend CMU must somehow force Dr. Kavcic to appear for a deposition to
testify on central issues, as a result of which he will face the dual threats of Broadcom’s pending
breach of contract claim and the intended invasion of his (and CMU’s) attorney-client privilege.
   II.     REASONS TO DENY DEFENDANTS’ REQUESTED RELIEF
For the following reasons, CMU respectfully requests that the Court foreclose Defendants’ efforts
to prevent Dr. Kavcic from consulting with his counsel of choice in connection with his deposition
and deny their request for 45 days of additional discovery after the completion of the deposition.
First, Dr. Kavcic has already agreed to testify. As plainly stated in his Motion to Quash, he “is not
objecting to being deposed; he is merely requesting that his deposition be rescheduled to a date
that does not obstruct his declaratory judgment action” seeking judicial guidance on, among other
things, his ability to defend his invention from attack by Defendants and “what is permissible for
him to discuss” with CMU and counsel of his choice. See No. 3:20-mc-80121-JD, Dkt. 1-1 at 4-
6. Before he does so, Dr. Kavcic, facing counterclaims of breach, reasonably seeks confirmation
that he may consult counsel of his choice and prepare to testify without violating the Agreement.
Second, Dr. Kavcic’s willingness to testify moots the issue of whether CMU could somehow
compel a third party adjunct professor—not a CMU employee—to appear for a deposition without
the ability to communicate freely with counsel. CMU long ago produced to Defendants Dr.

                                                 2
          Case 3:18-cv-04571-JD Document 194 Filed 09/14/20 Page 3 of 4



Kavcic’s appointment letter. It establishes that Dr. Kavcic is not presently and has not during the
course of this litigation been a CMU employee (although he is a long-time K&L Gates client).
Undeterred by the absence of an employment relationship, Defendants note that Dr. Kavcic signed
an assignment agreement that states Dr. Kavcic will provide CMU “with all pertinent facts and
documents relating to said invention and [patent] as may be known and accessible to Assignor and
will testify as to the same in any interference, litigation or proceeding related thereto.” That
agreement, however, does not require him to testify without being able to consult with counsel of
his choice. Furthermore, the assignment agreement bolsters Dr. Kavcic’s claim about the limited
scope of the Agreement. It defies logic to contend, as Defendants do, that the parties had a
“meeting of the minds” that the Agreement would preclude Dr. Kavcic from fulfilling his
obligations under the assignment agreement and assisting CMU in this litigation, just as he had
done in CMU’s prior lawsuit for infringement of the Patents-in-Suit against Defendants’ main
competitor, which Defendants well knew about when they signed the Agreement.
Third, Defendants complain about the delay in Dr. Kavcic’s deposition, but that delay results from
their own transparent use of the Agreement for unfair strategic advantage to prejudice CMU and
Dr. Kavcic. As set forth in Dr. Kavcic’s filings, he: (i) completed his consulting services to
Broadcom in 2016 (well before CMU commenced this litigation in 2018); (ii) has not been asked
to perform any other tasks under the Agreement; and (iii) did not receive, review, request or have
access to any LSI or Broadcom information, confidential or otherwise. See No. 3:20-cv-01246-
JD, Dkt. 53-1 at 4; Dkt. 23 at ¶¶ 38-39. In fact, to avoid delay, CMU and Dr. Kavcic repeatedly
advised Defendants that Dr. Kavcic will appear for his deposition if only Defendants assured that
his preparation with CMU’s counsel for the deposition would not violate any of his purported
obligations under the Agreement. Had Defendants provided such assurances, they could have
taken Dr. Kavcic’s deposition months ago. Instead, Defendants refused, betraying the emptiness
of their assertion that Dr. Kavcic “providing factual testimony in the litigation between CMU and
the Defendants would not violate his consulting agreement with Broadcom” (emphasis in original).
Finally, there is no reason to extend the fact discovery period or the overall schedule. Fact
discovery has been open for nearly two years. It has already been extended four times. Moreover,
Dr. Kavcic provided approximately 21 hours of deposition testimony in the Marvell case covering
the same two patent claims, including Rule 30(b)(6) testimony on behalf of CMU, and more than
a full day of trial testimony. CMU produced those transcripts to Defendants more than 21 months
ago, in December 2018. It is inconceivable that Defendants will elicit enough new information in
another deposition of Dr. Kavcic to justify 45 days for follow-up discovery.
Accordingly, CMU respectfully requests that the Court deny Defendants’ Motion and order that,
in light of Defendants’ concession that Dr. Kavcic can provide factual testimony without violating
the Agreement, Dr. Kavcic shall appear for a deposition (including as a Rule 30(b)(6) designee if
CMU so designates him) at a mutually convenient time no earlier than October 14, 2020, but (i)
he is entitled to use counsel of his choice to prepare for the deposition and (ii) Defendants and
Broadcom will not be entitled to discovery of the communications between Dr. Kavcic and his
counsel regarding the deposition and may not use his deposition or his efforts to prepare for that
deposition as evidence of breach of the Agreement.
If Defendants believe they need follow-up discovery as a result of information disclosed to them
for the first time in Dr. Kavcic’s deposition, they may take that discovery after the September 28,
2020 existing deadline for the close of fact discovery, but must complete it before November 9,
2020, the date opening expert reports are due.


                                                3
Case 3:18-cv-04571-JD Document 194 Filed 09/14/20 Page 4 of 4




                          Respectfully submitted,

                          /s/ Patrick J. McElhinny
                          Counsel for Plaintiff Carnegie Mellon University




                              4
